UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 11-1466


RONNIE ORE,

                 Plaintiff – Appellant,

          v.

RESIDENCE INN MARRIOTT,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:11-cv-00150-RGD-FBS)


Submitted:    August 29, 2011             Decided:   September 16, 2011


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronnie Ore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronnie      Ore    appeals       the     district      court’s       order

dismissing     his     employment    discrimination          complaint         without

prejudice for lack of jurisdiction.                We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.                   Ore v. Residence Inn

Marriott,    No.     2:11-cv-00150-RGD-FBS         (E.D.    Va.    Apr.   21    &   22,

2011).      We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented      in    the    materials

before   the   court    and    argument      would    not   aid    the    decisional

process.

                                                                            AFFIRMED




                                         2